Citation Nr: 0934621	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  04-39 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as due to diabetes mellitus. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.  
He was born in 1946.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in February 2004.  The Veteran provided 
testimony at a personal hearing before a Hearing Officer at 
the VARO in March 2005; a transcript is of record.

The Board remanded the case in September 2007 for specific 
and detailed development, which will be discussed below.


FINDINGS OF FACT

1.  There is no verifiable evidence that the Veteran set foot 
in the Republic of Vietnam or that he was otherwise exposed 
to herbicides during active service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's diabetes 
mellitus is related to his military service, including 
exposure to herbicide agents; nor was diabetes mellitus 
manifested within one year after his separation from active 
service. 

3.  Since diabetes mellitus is not of service origin, 
disabilities secondary thereto are not either, including 
hypertension; nor was hypertension manifested within one year 
after his separation from active service. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in or 
aggravated by service, to include as a result of in-service 
exposure to Agent Orange or any other herbicide agent.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  Hypertension, including as due to diabetes mellitus, was 
not incurred in or aggravated by service, is not due to, the 
result of, or aggravated by any service-connected disability, 
and may not be presumed to have been incurred in or 
aggravated by service, to include as a result of in-service 
exposure to Agent Orange or any other herbicide agent.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the VA has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as diabetes mellitus or cancer, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The law further provides that, if a Veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The governing law provides that a "Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

In applying the law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The 
interpretation of the quoted language has been the subject of 
extensive litigation.  Under the judicial precedent in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, Haas 
v. Peake, 129 S. Ct. 1002 (2009), in order for the 
presumption of service connection based upon herbicide 
exposure to apply, a Veteran must have set foot on the 
landmass of the country of Vietnam or served in the inland 
waters of Vietnam. 

In addition, the Department of Defense (DoD) has confirmed 
that Agent Orange was used along the southern boundary of the 
Demilitarized Zone (DMZ) in Korea from April 1968 through 
July 1969.  DoD has also identified specific military units 
that were assigned or rotated to areas along the DMZ where 
Agent Orange was used.  For veterans who served in Korea from 
April 1968 through July 1969 in the specific units identified 
by DoD, exposure to Agent Orange is conceded.  The units so 
identified were the combat brigades of the 2nd Infantry 
Division and units of the 7th Infantry Division.  See 
"Herbicide Exposure and Veterans with Covered Service in 
Korea," 74 Fed. Reg. 36,640-48 (July 24, 2009).  It is 
neither contended or shown that the Veteran in this case 
served in the vicinity of the DMZ in Korea.

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995).

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board has reviewed all the evidence in the claims file.  
Although we have an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement 
that all of the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


III..  Background and Analysis

In this case, the Veteran contends he has diabetes mellitus 
(and secondary problems including hypertension) all due to 
exposure to Agent Orange while in active service.  

The clinical evidence in the file reflects that the Veteran 
now demonstrates diabetes mellitus and hypertension, neither 
of which was manifested for decades after service.  He has 
not argued to the contrary.  He is seeking service connection 
solely on the basis of presumptions related to exposure to 
dioxins.  It is not contended, and there is no medical 
evidence or opinion to support that his claimed disabilities 
are the result of service on any other basis.

Accordingly, as noted in the prior Board remand, the pivotal 
question to be resolved in this case is whether the Veteran 
was, or was not, in Vietnam and is thus entitled to the 
presumption in law with regard to exposure to Agent Orange, 
with a subsequent diagnosis of diabetes mellitus, type II 
(and in his case, hypertension claimed as secondary thereto).

As carefully and completely delineated in the Board's 2007 
remand, the Veteran's service documentation, including a DD 
Form 214 and his 201 personnel file, reflect that he was 
overseas for 1 year and 22 days, stationed in Korea from 
November 1966 to December 1967.  He has not made any 
statement contradicting that information.

However, he reports that he was on temporary duty (TDY) in 
Southeast Asia for the purpose of providing training in his 
capacity as gun chief, first at a highly classified location 
in Korea, and then in Vietnam for a period of 6-7 weeks.  As 
to those contentions, his service documentation is not 
dispositive.  For instance, there are documents which reflect 
that he had undergone specialized investigation for a 
security clearance, and he asserts that this was prior to the 
Vietnam training visits; the former is documented, the latter 
is not.  There are also a number of special assignment chits 
in the file, but on the face of those documents they so not 
appear to (and probably should not be expected to) delineate 
the location as being in the Republic of Vietnam; and the 
numbers and other identifying information such as zip codes, 
units, etc., do not otherwise elucidate that problem without 
the help of further interpretation by service specialists in 
that field.  There is even a letter from his commanding 
officer relating to the stress under which the unit was 
operating due to assignments and special situations, and the 
excellent productivity of the unit under those conditions.  
The details of that commendation might provide further 
documentation with regard to the specifics of the Veteran's 
locations during his duty assignments.

The Veteran has provided testimony to the effect that there 
might be letters home from that time period, and that perhaps 
his family members might have them.  After his hearing, the 
Veteran provided a sworn statement from his parents to the 
effect that he served as a member of the U.S. Army for 
Training on MSAQ in Vietnam in 1967.

Since the disability for which the Veteran is seeking service 
connection is one which is presumptive based solely on his 
having been in-country in the Republic of Vietnam, the 
documentation of that particular location is crucial and 
accordingly, requires more substantial, albeit collateral, 
evidentiary support other than his assertion alone.  
Accordingly, the Board previously remanded the case, for 
evidentiary development, as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

        a.  The Veteran should be asked to seek 
further collateral and/or secondary 
documentation of his time in Vietnam from 
family, friends, fellow service members, etc.  
This can be in any form such as copies of 
special orders, receipts for purchases in a PX 
in-country, letters home, preferably with 
postmarks, etc.

        b.  It is noted that his family owned a 
gas station and he worked there before 
service; it may be that someone in the 
business has recollections of his Vietnam 
service.  He has indicated that his mother 
might have letters but that her eyesight is 
such that she may not be able to identify or 
locate them; he may want to be, or solicit 
someone else to be, of assistance in helping 
her find them.

        c.  He also cited a sister and a brother 
in his service documents, along with personal 
references in the community; perhaps one or 
more of them may have correspondence from him 
from when he was in Vietnam, or when in Korea 
when he referenced Vietnam.

        d.  Finally, if he has any service 
comrades who can also verify the allegations, 
he should produce them.  If he cannot recall 
complete names, home addresses, etc, he 
apparently has a copy of his 201 file, but if 
not, he should ask for a copy and/or otherwise 
review it to include the lists of those who in 
the same special assignments as he, etc., and 
perhaps contact them for supportive 
statements.

2.  The service department should be asked to 
review the documentation in the file and:

        (a) determine whether anything in the 201 
file, when considered with the other evidence 
available in their files, reflects the 
Veteran's (or his unit or portions thereof) 
TDY or special training presence in Vietnam on 
special duty to instruct in use of special 
weaponry, e.g., that his security clearance 
was for the purpose of training in Vietnam, 
TDY there, or in any other way corroborates 
his having been there for a period of several 
weeks in 1966-1968; or whether the 
documentation with regard to his unit(s) is 
similarly helpful in providing corroboration 
for the assertion that they were placed on TDY 
to train others on the use of their specialty 
weaponry in Vietnam during that time;

        (b) provide a history of Army Training on 
MSAQ in Vietnam in 1966-1968, particularly 
1967, with clarification, if available, as to 
TDY assignments therein, and from what theater 
of operations, if available, etc.

In response to the foregoing, the Veteran has since indicated 
that nothing further is available in that regard in any of 
the above cited avenues of pursuit, many of which are totally 
dependent on his initiative, in the absence of official 
channels to corroborate his contentions.  He has asserted 
that he was told not to talk about his Vietnam work, and that 
he did not do so.   

On the other hand, concerted and repeated additional attempts 
were made by VA to obtain additional data from the service 
department.  Those memoranda are of record, and reflect that 
great care was taken to suggest viable, alternative options 
for pursuit of further information to support the Veteran's 
contentions of his presence in Vietnam.  In each instance, 
the official response was that a review of the documents of 
record did not supply any of the requested information.

Thus, while the Board concurs with the Veteran that it is 
regrettable that further confirmation has not been 
forthcoming, there is no sufficient, persuasive, and credible 
evidence as to the sole pivotal issue of whether the Veteran 
set foot in Vietnam, such as to raise a presumption with 
regard to his disabilities being a result of dioxin exposure.  

A reasonable doubt is not raised to be resolved in his favor.  
The appeal must be denied.  Should the Veteran have evidence 
in the future which supports his contentions as to these 
issues, he is free to endeavor to reopen the claim at that 
time.




ORDER

Service connection for diabetes mellitus, including as due to 
herbicide exposure, is denied.

Service connection for hypertension, including due to 
diabetes mellitus, is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


